Title: From George Washington to William Livingston, 18 February 1777
From: Washington, George
To: Livingston, William



Sir,
Head quarters. Morris Town. 18th [February] 1777

Since I did myself the Honour of writing to you on the 14th Inst., by the way of Philadelphia, in answer to your favour of the 6th I have received from Brigr Stephen the Letters & Affidavit, by me referred to, when mentioning the Case of Adjutt Kelly; Copies of which, & of a part of a Letter inclosing them to my Aid de Camp, explaining a Sentence in Sr Willm’s Answer, I take the liberty of inclosing to you. I have the Honour to be, with great Esteem, Yr most Obedient Servant

Go: Washington

